Citation Nr: 1041880	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-05 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
including as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, including as secondary to 
diabetes mellitus type II.

3.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, including as secondary to 
diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was provided an examination in conjunction with his 
service connection claim for diabetes mellitus in July 2005.  At 
that time, the examiner noted the Veteran's complaints of 
numbness and tingling in his feet, but the examiner did not 
diagnose any neuropathy.  In addition, the examiner noted the 
Veteran's complaints about obtaining an erection, but the 
examiner indicated that since he did not have a partner at the 
time, a full history of the erectile dysfunction could not be 
obtained.  

The Board notes that the Veteran has not been provided a VA 
examination in conjunction with this claim (filed in March 2006).  
VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low for the purposes of providing a 
medical examination and opinion.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  
Subsequent to the Veteran's July 2005 VA examination and filing 
of the instant claim in March 2006, the Veteran continued to 
complain of paresthesia in his lower extremities (in VA treatment 
records from September 2006) and chest pain (in VA treatment 
records from August 2006).  The Board also notes that the 
Veteran's diabetes control apparently worsened, as evidenced by 
an increase in his insulin dosage in October 2006.  

The Veteran claims that his current erectile dysfunction is due 
to his service-connected diabetes mellitus.  To support this 
claim, the Veteran submitted an article by the Mayo Clinic 
indicating that diabetes can cause or contribute to erectile 
dysfunction.  This treatise information raises the possibility of 
establishing the Veteran's claim, but a more definite medical 
opinion is needed before the Board can make a final adjudication 
of this claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be related, 
is too speculative to establish the presence of the claimed 
disorder or any such relationship).  

As the Veterans claims file now contains his additional treatment 
records, contentions and medical treatise information, it is not 
possible that the July 2005 examiner considered all procurable 
and assembled data by obtaining all tests and records that might 
reasonably illuminate his medical analysis.  Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  

Given all of the above, including the incomplete July 2005 VA 
examination, subsequent treatment records showing symptoms 
possibly related to the claimed disabilities, the Veteran's 
credible and competent reports of tingling and numbness in his 
extremities, and the Mayo clinic treatise information, the Board 
finds that an examination(s) is needed before it decides the 
Veteran's claims.  Prior to the examination, the RO should obtain 
the Veteran's most recent VA outpatient records.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's 
treatment records from the Jackson VAMC 
system from November 2006 to the present.  
All documents should be associated with the 
claims file.

2.  After the above development is complete, 
the RO/AMC should schedule the Veteran for a 
VA medical examination to determine the 
nature and etiology of the Veteran's claimed 
erectile dysfunction, claimed as secondary to 
service-connected diabetes mellitus type II.  
If the Veteran is diagnosed with erectile 
dysfunction the examiner should provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's erectile 
dysfunction is caused by or related to his 
active military service, including as 
secondary to the his service-connected 
diabetes mellitus type II.  The examiner 
should also provide an opinion as to whether 
it is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) that the Veteran's erectile 
dysfunction is aggravated by his service-
connected diabetes mellitus type II.  

The entire claims file and a copy of this 
remand must be made available to and reviewed 
by the designated examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  
Additionally, the examiner should set forth 
all examination findings and a complete 
rationale for the conclusions reached.

3.  After paragraph 1 is complete, the RO/AMC 
should schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the Veteran's claimed upper and 
lower extremity peripheral neuropathy, 
claimed as secondary to service-connected 
diabetes mellitus type II.  If the Veteran is 
diagnosed with peripheral neuropathy or any 
other neurological disability, the examiner 
should provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) that the neurological disability 
is caused by or related to his active 
military service, including as secondary to 
the his service-connected diabetes mellitus 
type II.  The examiner should also provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any neurological disability the 
Veteran is diagnosed with is aggravated by 
his service-connected diabetes mellitus type 
II.  

The entire claims file and a copy of this 
remand must be made available to and reviewed 
by the designated examiner, and the 
examination report should include a 
discussion of the Veteran's documented 
medical history and assertions.  
Additionally, the examiner should set forth 
all examination findings and a complete 
rationale for the conclusions reached.

3.  Once the above has been accomplished the 
RO/AMC should readjudicate the claims and a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  If any issues on appeal 
remain denied, the Veteran and his 
representative should be given adequate 
opportunity to respond before the claim is 
returned to the Board for further 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


